UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 27, 2014 CoroWare, Inc. (Exact name of registrant as specified in its charter) Delaware 000-33231 95-4868120 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 601 108th Avenue NE Suite 1900 Bellevue, WA 98004 (Address of principal executive offices) (800) 641-2676 (Registrant's telephone number, including area code) Copies to: Gary L. Blum, Esq. Law Offices of Gary L. Blum 3278 Wilshire Boulevard, Suite 603 Los Angeles, CA 90010 Phone: (213) 381-7450 Fax: (213) 384-1035 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Because of various accountingdifficulties and other reasons, CoroWare, Inc. (“Company”) has not been able to timely file its Form 10-K for the annual period ended at December 31, 2013 and its Forms 10-Q for the quarterly periods ended at March 31 and June 30 of 2014. The Company reports that, as of August 27, 2014, it has 8,013,599,129 common shares outstanding. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COROWARE, INC. Date: August 27, 2014 /s/ Lloyd Spencer Lloyd Spencer Chief Executive Officer
